Title: To Benjamin Franklin from Thomas Crowley, 17 December 1770
From: Crowley, Thomas
To: Franklin, Benjamin


Worthy Friend
Gr[ace] Ch[urch] Street: 17 dec 1770
On Wednesday last when I scribled a few Lines to accompany the Return of one of the Pamphlets which you was kind enough to Lend me I was then about mounting my Horse, then waiting for me, in Company with a Friend, to Ride about twenty Miles to attend the Funeral of an Intimate Friend, who died suddenly a few Days before; I had not then lookd into the other, now Returnd; The Merit of This appears to me very different from that first so Returnd; I find Many of J Otis sentiments exactly simalar to my Own. I never saw his Performance before, but I like it in general so well I think it highly Deserves another Edition; and If any should Ensue I will take off a dozen, or two, of them, to give away: I am not a little affected in the Considerations a Man of so just sentiments should have met with so much oppression; and That the observation made by Solomon, apropos, has been so unhappily Verifyd in him; I do heartily wish the fix’d Recovery of his Health. And have sent one of the Pamphlets on Representation to a Friend at Boston to deliver to him mine own also to accompany. I am very respectfully Your sincere well wishing Friend
Thos Crowley
 
Endorsed: To Dr. Franklin
